Exhibit No. 10.02
[As amended to April 11, 2002]

CSG SYSTEMS INTERNATIONAL, INC.
1996 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I

GENERAL

       1.1       Purpose of the Plan. The purpose of the CSG Systems
International, Inc. 1996 Employee Stock Purchase Plan (the “Plan”) is to provide
Eligible Employees of the Company and its Subsidiaries with a program for the
regular purchase of Shares from the Company through periodic payroll deductions
and dividend reinvestments, thereby giving Participants the opportunity to
acquire a proprietary interest in the success of the Company. The Plan
authorizes the sale and issuance of Shares pursuant to sub-plans adopted by the
Company and, to the extent permitted under applicable law, by the Chief
Executive Officer of the Company or his or her delegate which are designed to
achieve desired tax or other objectives in particular locations outside of the
United States.

       1.2       Definitions. For purposes of the Plan, the following words and
phrases shall have the meanings indicated, unless the context clearly indicates
otherwise:

(a) “Adjusted Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value on the last trading day of the Plan Month for which an
Adjusted Price is being determined.   (b) “Agent” means the independent agent
appointed pursuant to Section 1.4.   (c) “Company” means CSG Systems
International, Inc., a Delaware corporation.   (d) “Eligible Employee” means a
person who is of majority age in his or her domicile state or other applicable
jurisdiction and is a full-time or part-time employee of the Company or a
Subsidiary, except that a temporary employee and an employee who has been
designated by the Board of Directors of the Company as an executive officer of
the Company or is otherwise subject to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 shall not be eligible to participate in the
Plan.



--------------------------------------------------------------------------------

(e) “Fair Market Value” means the last sale price of the Shares as quoted on the
Nasdaq National Market System on the trading day for which the determination is
being made, or, in the event that no such sale takes place on such day, the
average of the reported closing bid and asked prices on such day, or, if the
Shares are listed on a national securities exchange, the last reported sale
price on the principal national securities exchange on which the Shares are
listed or admitted to trading on the trading day for which the determination is
being made, or, if no such reported sale takes place on such day, the average of
the closing bid and asked prices on such day on the principal national
securities exchange on which the Shares are listed or admitted to trading, or,
if the Shares are neither quoted on such National Market System nor listed or
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices in the over-the-counter market on the day for which
the determination is being made as reported through Nasdaq, or, if bid and asked
prices for the Shares on such day are not reported through Nasdaq, the average
of the bid and asked prices for such day as furnished by any New York Stock
Exchange member firm regularly making a market in the Shares selected for such
purpose by the Chief Executive Officer of the Company, or, if none of the
foregoing is applicable, the fair market value of the Shares as determined in
good faith by the Chief Executive Officer of the Company in his sole discretion.
  (f) “Participant” means an Eligible Employee who has elected to participate in
the Plan pursuant to Section 2.1.   (g) “Plan Month” means each calendar month
during the term of the Plan.   (h) “Shares” means shares of Common Stock, $0.01
par value per share, of the Company.   (i) “Subsidiary” means a corporation of
which not less than fifty (50%) of the voting shares are held by the Company or
a Subsidiary, whether or not such corporation now exists or hereafter is
organized or acquired by the Company or a Subsidiary. The plural form of such
word is “Subsidiaries”.

       1.3       Effective Date and Term of Plan. The Plan shall become
effective on September 1, 1996. The Plan shall remain in effect indefinitely,
subject to termination by the Board of Directors of the Company as of the end of
any Plan Month and subject to the provisions of Section 1.5.

       1.4       Appointment and Removal of the Agent. The Company shall appoint
an independent bank, trust company, brokerage firm, or other financial
institution to administer the Plan (including but not limited to the
establishment of such procedures as reasonably may be necessary to accomplish
such administration in a manner consistent with the purposes of the Plan), keep
the records of the Plan reflecting the interests of Participants, hold Shares
acquired under the Plan on behalf of Participants, and generally act as the
agent of Participants in the manner and to the

2



--------------------------------------------------------------------------------

extent provided in the Plan. The Agent may resign at any time by giving written
notice of such resignation to the Company at least thirty (30) days prior to the
effective date of such resignation. The Company may remove the Agent at any time
by giving written notice of such removal to the Agent at least thirty (30) days
prior to the effective date of such removal. In the event of the resignation or
removal of the Agent, the Company promptly shall appoint a new Agent. The
Company shall provide the names and addresses of all Participants to the Agent
to facilitate direct communications by the Agent to the Participants.

       1.5       Shares Available Under the Plan. The maximum number of Shares
which the Company may issue under the Plan is 250,000. In the event of an
increase in the number of outstanding Shares by reason of a stock dividend or
stock split, the number of Shares remaining available for issuance under the
Plan shall be increased proportionately.

       1.6       Action by the Company. Whenever an action is required by or
permitted to the Company under the Plan, unless otherwise expressly provided by
the Plan or the Board of Directors of the Company, such action shall be taken by
the Chief Executive Officer of the Company or his or her delegate.

ARTICLE II

PLAN PARTICIPATION

       2.1       Enrollment and Payroll Deductions. Participation in the Plan is
voluntary. An Eligible Employee may elect to participate in the Plan by
completing and delivering to the Company enrollment and payroll deduction
authorization forms prescribed by the Company authorizing periodic payroll
deductions by the Company from such Eligible Employee’s wages of the periodic
amount specified by such Eligible Employee. Payroll deductions with respect to
an Eligible Employee shall commence as soon as administratively practicable but
not later than the first payroll date in the Plan Month next following the Plan
Month in which the enrollment and payroll deduction authorization forms of such
Eligible Employee are received and accepted by the Company. If a Participant’s
wages are paid on a biweekly schedule, then the biweekly payroll deduction
amount specified by such Participant in his or her payroll deduction
authorization form must be a minimum of $10.00 and may not exceed $500.00; in
the case of Participants whose compensation is paid in a currency other than
United States dollars, the applicable limits shall be the approximate
equivalents of such minimum and maximum amounts fixed from time to time by the
Company in administratively convenient units of such other currency. If a
Participant’s wages are paid on a schedule other than biweekly, then the
periodic payroll deductions referred to in this Section 2.1 shall be made with
respect to such Participant in accordance with such schedule as reflected on
such Participant’s payroll deduction authorization form; and the Company shall
proportionately adjust the minimum and maximum permitted payroll deductions
applicable to such Participant. A Participant may change his or her periodic
payroll deduction amount by written notice to the Company in such form as the
Company may specify; such change shall be effective as soon as administratively
practicable but not later than the first payroll date in the Plan Month next
following the Plan Month in which the change form is received and accepted by
the Company. A

3



--------------------------------------------------------------------------------

Participant may cease participation in the Plan as of any payroll date by giving
written notice of such cessation to the Company in such form as the Company may
specify at least fifteen (15) days prior to such payroll date, in which event
such Participant may not re-enter the Plan for ninety (90) days after the
effective date of such cessation of participation in the Plan.

       2.2       Issuance of Shares. On the last business day of each Plan
Month, the Company shall notify the Agent in written or electronic form of the
aggregate United States dollar amount withheld for each Participant during such
Plan Month and shall instruct the transfer agent for the Shares to issue to the
Agent (in such form or nominee name as the Agent may direct) as an original
issuance of authorized but unissued Shares or as the reissuance of Shares held
by the Company as treasury shares (and shall provide such transfer agent with
such additional documentation as may be required for such purpose) that number
of full Shares which is equal to (a) the aggregate United States dollar amount
withheld pursuant to the Plan for all Participants during such Plan Month
divided by (b) the Adjusted Price. Upon the issuance or reissuance of such
number of full Shares, the amount referred to in clause (a) of the preceding
sentence shall be deemed to have been paid to and received by the Company, and
shall be appropriately reflected on the books of the Company, as the
consideration for such number of newly issued or reissued full Shares; however,
if the Agent’s record-keeping systems permit, a fractional share resulting from
the calculation referred to in the preceding sentence may be taken into account
in the Plan records maintained by the Agent. For purposes of determining the
United States dollar amount withheld from the wages of Participants whose
compensation is paid in a currency other than United States dollars, the amount
withheld in such other currency shall be converted to United States dollars on
the basis of the applicable exchange rate quoted in The Wall Street Journal for
the next-to-the-last business day of the Plan Month involved.

       2.3       Allocation of Shares. The Agent shall allocate the Shares
acquired by the Agent pursuant to Section 2.2 for a particular Plan Month among
those Participants whose payroll deductions provided the funds used to acquire
such Shares. Such allocation shall be made in the Plan records maintained by the
Agent in proportion to the United States dollar amount of funds so provided by
each Participant and, if fractional shares are involved, shall be made to three
decimal places. Subject to the provisions of Section 2.5, the Agent shall hold
in its name or the name of its nominee, for the benefit of all Participants, all
shares acquired under the Plan. At least annually, and at such other times as
the Agent may determine to be appropriate, the Agent shall send a statement
directly to each Participant, showing with respect to such Participant
acquisitions of Shares, dividends credited, sales or distributions of Shares,
and any applicable commissions or fees charged to such Participant during the
period covered by such statement.

       2.4       Dividends and Distributions. Dividends and other distributions
by the Company with respect to Shares held by the Agent under the Plan shall be
allocated or otherwise dealt with by the Agent as follows:

(a) Cash Dividends. Cash dividends received by the Agent on Shares allocated to
Participants’ Plan accounts shall be used by the Agent to acquire additional
Shares for such Participants by remitting the aggregate amount of

4



--------------------------------------------------------------------------------

  such cash dividends to the Company to be added to the amount applied to the
next acquisition of Shares from the Company pursuant to Section 2.2.   (b) Stock
Dividends and Stock Splits. Stock dividends and stock splits shall be credited
to Participants having Shares allocated to their Plan accounts to the extent
that such stock dividends and stock splits are attributable to such Shares.  
(c) Stock Rights. If the Company makes available to its stockholders generally
rights to subscribe to additional Shares or other securities, such rights
accruing on Shares held by the Agent under the Plan shall be sold by the Agent
and the net proceeds of such sale shall be applied to the acquisition from the
Company of additional Shares for Participants in the same manner as cash
dividends are applied.


       2.5       Issuance of Stock Certificates; Sales of Shares. Upon the
request of a Participant, the Agent will cause a stock certificate for some or
all of the full Shares in such Participant’s Plan account to be issued and
delivered to such Participant as promptly as practicable. Upon the issuance of
such certificate, such Participant’s Plan account will be appropriately debited.
Upon the request of a Participant, the Agent will sell for the account of such
Participant any or all of the Shares in such Participant’s Plan account and
shall remit the proceeds of such sale, net of applicable brokerage commissions
(if any), to such Participant as promptly as practicable. If a Participant
requests that sale proceeds be remitted to such Participant in a currency other
than United States dollars, then the requested currency exchange will be made at
the prevailing rate for transactions of the size involved as determined in the
sole discretion of the Agent or its designee for such purpose, and such
Participant will bear all expenses incurred by the Agent in effecting such
currency exchange. Requests by Participants pursuant to this Section 2.5 may be
made in writing or by such electronic or other means as the Agent may provide.

       2.6       Stockholder Rights. A Participant will have the right to vote
the Shares in his or her Plan account in accordance with the Agent’s customary
procedures for the voting of shares held in “street name” or other similar types
of accounts. A Participant shall have no rights as a stockholder of the Company
with respect to any Shares held in such Participant’s Plan account until a
certificate for such Shares has been issued in the name of such Participant and
reflected in the stockholder records of the Company.

       2.7       Expenses. The Company will bear all of the expenses of
administering the Plan, including but not limited to the Agent’s fees and any
transfer taxes and expenses of transferring Shares to Participants. However, a
Participant will bear any expenses incurred by the Agent in selling Shares held
for such Participant under the Plan, including but not limited to applicable
brokerage commissions and currency exchange expenses.

       2.8       Termination of Eligibility. If a Participant ceases to be
eligible to participate in the Plan for any reason, including but not limited to
the termination of such Participant’s employment by the Company or a Subsidiary,
then such Participant may no longer participate in the Plan

5



--------------------------------------------------------------------------------

through payroll deductions. If a Participant ceases to be eligible to
participate in the Plan for a reason other than such Participant’s death, then
the Agent shall maintain such Participant’s Plan account pending the Agent’s
receipt of instructions either from the Participant or from the Company as to
the sale of or the issuance of a stock certificate for the Shares in such Plan
account in accordance with Section 2.5 If a Participant dies, then the Agent
shall maintain the deceased Participant’s Plan account pending the Agent’s
receipt of instructions as to the disposition of such account from the duly
authorized representative of the deceased Participant’s estate.

       2.9       Termination of Plan. If the Company terminates the Plan, then
the Agent shall cause a stock certificate for the full Shares in a Participant’s
Plan account to be issued and delivered to such Participant as promptly as
practicable and shall sell for the account of such Participant any fractional
Shares in such Participant’s Plan account and remit the proceeds of such sale,
net of applicable brokerage commissions (if any), to such Participant as
promptly as practicable. However, in its discretion, the Company may provide
additional alternatives for the disposition of the Shares in a Participant’s
Plan account upon the termination of the Plan.

       2.10       Rules for Foreign Jurisdictions. Notwithstanding any other
provisions of the Plan to the contrary, the Company and, to the extent permitted
under applicable law, the Chief Executive Officer of the Company or his or her
delegate may, in its or his or her sole discretion, amend or vary the terms of
the Plan in order to conform such terms to the requirements of each non-U.S.
jurisdiction where a Subsidiary is located or to meet the goals and objectives
of the Plan with respect to the Eligible Employees employed in such non-U.S.
jurisdiction. Each of the Company, and to the extent permitted under applicable
law, the Chief Executive Officer of the Company or his or her delegate may,
where it or he or she deems appropriate in its or his or her sole discretion,
establish one or more sub-plans for such purposes. The Company and, to the
extent permitted under applicable law, the Chief Executive Officer of the
Company or his or her delegate may, in its or his or her sole discretion,
establish administrative rules and procedures to facilitate the operation of the
Plan in such non-U.S. jurisdictions. For purposes of clarity, the terms of the
Plan which vary for a particular non-U.S. jurisdiction shall be reflected in a
written addendum to the Plan for such non-U.S. jurisdiction.

ARTICLE III

MISCELLANEOUS

       3.1       Interpretation. The Chief Executive Officer of the Company or
his or her delegate shall have the authority to establish rules and regulations
for the operation of the Plan, to interpret the Plan, and to decide any and all
questions which may arise in connection with the Plan. Any delegate of the Chief
Executive Officer of the Company for purposes of the Plan shall not make any
discretionary decision which pertains directly to such delegate as a
Participant.

       3.2       Nonassignability. No Participant shall have any right to sell,
assign, transfer, pledge, or otherwise encumber or convey such Participant’s
Plan account or any Shares credited to such account, or any part thereof, prior
to such Participant’s actual receipt of a certificate for such

6



--------------------------------------------------------------------------------

Shares or the proceeds of the sale of such Shares. No Plan account shall be
subject to attachment, garnishment, or seizure for the payment of any debts,
judgments, alimony, child support, or separate maintenance owed by a Participant
nor be transferrable by operation of law in the event of a Participant’s
bankruptcy or insolvency.

       3.3       Employment Rights. An Eligible Employee’s election to
participate in the Plan and the Company’s acceptance of such Eligible Employee’s
enrollment in the Plan shall not be deemed to constitute a contract of
employment between such Eligible Employee and the Company or any Subsidiary. No
provision of the Plan shall be deemed to give any Participant any right (i) to
be retained in the employ or other service of the Company or any Subsidiary for
any specific length of time, (ii) to interfere with the right of the Company or
any Subsidiary to discipline or discharge the Participant at any time, (iii) to
hold any particular position or responsibility with the Company or any
Subsidiary, or (iv) to receive any particular compensation from the Company or
any Subsidiary.

       3.4       Withholding; Payroll Taxes. To the extent required by
applicable laws and regulations in effect at the time payroll deductions
pursuant to the Plan are made from a Participant’s wages, the Company or the
Subsidiary by whom such Participant’s wages are paid shall withhold from the
remaining portion of such wages any taxes or other obligations required to be
withheld from such wages by federal, state, local, or other laws by reason of
such payroll deductions and the purchase of Shares under the Plan for the
benefit of such Participant at a price less than Fair Market Value.

       3.5       Transfer Upon Death. The Plan account of a Participant may be
transferred by will or the laws of descent and distribution upon the death of
such Participant, but the Company may require any transferee of a deceased
Participant’s Plan account to elect with respect to the Shares in such
transferred Plan account either to receive a certificate for all full Shares and
the net sale proceeds of any fractional Share or to sell all of the Shares and
receive the net proceeds of such sale.

       3.6       Amendment. The Board of Directors of the Company may amend the
Plan at any time in whole or in part without terminating the Plan; however, no
amendment of the Plan shall decrease the number of Shares already credited to
the Plan accounts of Participants. If the Board of Directors of the Company
changes the discount from Fair Market Value at which Shares are to be acquired
under the Plan, then the Company shall not implement such change until the then
Participants have been notified of such change and have been given a reasonable
opportunity to cease participation in the Plan.

       3.7       Plan Year. The plan year shall be the calendar year, except
that the first plan year shall begin on the effective date of the Plan and end
on December 31, 1996.

       3.8       Securities Law Compliance. The obligation of the Company to
sell and issue Shares pursuant to the Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance,
or sale of such Shares and to the satisfaction of any legal preconditions to
such issuance or sale.

7



--------------------------------------------------------------------------------

       3.9       Governing Law. The provisions of the Plan shall be governed by
and construed according to the laws of the State of Delaware.

       3.10       Number and Gender. Unless the context otherwise requires, for
all purposes of the Plan, words in the singular include their plural, words in
the plural include their singular, and words of one gender include the other
genders.

       3.11       Successors. The provisions of the plan shall be binding upon
and inure to the benefit of the Company, each Participant, and their respective
heirs, personal representatives, successors, and permitted assigns (if any).

       3.12       Section Titles. The titles of the various sections of the Plan
are for convenient reference only and shall not be considered in the
interpretation of the Company.

8